                  Case 7:19-cr-00773-KMK Document 42 Filed 02/18/20 Page 1 of 2
                                                                         Louis V. Fasulo, Esq.- NY & NJ
                                                                         Samuel M. Braverman, Esq. - NY & NJ
                                                                         Charles Di Maggio, Esq.- NY & CO

                                                                         www.FBDMLaw.com



                                               MEMO ENDORSED
FASULO BRAVERMAN & DI MAGGIO, LLP


   ATTORNEYS AT LAW

                                                                         February 18, 2020

   Hon. Kenneth M. Karas
   United States District Court for the
   Southern District of New York
   300 Quarropas Street
   White Plains, New York


  Re:         United States v. Robert Ciervo
              Case No.: 19 Cr. 773 (KMK)

  Dear Judge Karas,

             I was assigned, pursuant to the Criminal Justice Act, to represent Robert Ciervo in the above
  referenced matter. Previously, this Court authorized the mother of Robert Ciervo to transport Mr. Ciervo to
  the Passaic County Superior Court in New Jersey to address a pending Violation of Probation. The matter
  was adjourned to this Friday, February 21, 2020. In order for Mr. Ciervo to address this matter in Passaic
  County Superior Court, and since neither the inpatient drug treatment program, Pre-Trial Services, or the
  US Marshalls are able to transport Mr. Ciervo to the Court from the treatment program, we ask the Court
  once more modify Robert Ciervo's bail conditions to authorize his mother Donnamarie Ciervo to
  transport her son to and from the Passaic County Superior Court this Friday, February 21 to appear
  on the pending violation.
             If approved, Mrs. Ciervo would drive Robert Ciervo out of the inpatient program and to his State
  court appearance this Friday, February 21, then return Mr. Ciervo to the inpatient program upon
  completion of the violation hearing. Please note that Mrs. Ciervo was previously authorized to drive Mr.
  Ciervo from the court to the inpatient program when he was originally released on bail, as well as to his
  prior court appearance in Passaic County, NJ. Furthermore, Mrs. Ciervo understands that she is not to make
  any unnecessary stops as she is solely authorized to transport Mr. Ciervo to and from the Passaic County
  Superior Court appearance.

            Pre-Trial Services has no objection to this request. The Government has indicated that they are
  "concerned regarding the security of the proposed transportation arrangement, but in view of the fact that
  the Discovery Institute, the United States Marshals Service, and pretrial services in Passaic County


  225 Broadway, Suite 715                 505 Eighth Avenue, Suite 300                   Post Office Box 127
  New York, New York 10007                New York, New York 10018                      Tenaflr 7 New Jerser
  Tel (Hi) 566-6213                            Tel (212) 967-0352                   07670 Tel (201) 569-1595
  Fax (212) 566-8165                           Fax (201) 596-2724                        Fax (201) 596-2724
             Case 7:19-cr-00773-KMK Document 42 Filed 02/18/20 Page 2 of 2
Superior Court cannot arrange transportation, the Government has no objection."

          Thank you for your attention in this matter. Should you require any additional information,
please do not hesitate to contact me.

                                                        Respectfully submitted,

                                                        s/ Sam Braverman
                                                        Samuel M . Braverman, Esq.
                                                        Fasulo Braverman & Di Maggio, LLP
                                                        225 Broadway, Suite 715
                                                        New York, New York 10007
                                                        Tel. 212-566-6213

    Cc:    Lindsey Keenan, AUSA
           Cynthia Labrovic, Pre-Trial Services - SDNY (Via email)
           Kathleen Cullen, Pre-Trial Services - DNJ (Via email)




225 Broadway, Suite 715                 505 Eighth Avenue, Suite 300                    Post Office Box 127
New York, New York 10007                New York, New York 10018                  Tenaflf, New Jerser 07670
Tel (212) 566-6213                          Tel (212) 967-0352                            Tel (201) 569-1595
Fax (212) 566-8165                          Fax (201) 596-2724                           Fax (201) 596-2724
